     Case 2:20-cv-00796-GBW-CG Document 102 Filed 08/16/21 Page 1 of 3


                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF NEW MEXICO


RICHARD HAERTLEIN,

              Plaintiff,

v.                                                                No. CV 20-796 GBW/CG

AMERIFIELD, INC., et al.,

              Defendants.

            ORDER GRANTING IN PART PLAINTIFF’S MOTION TO COMPEL

       THIS MATTER is before the Court on Plaintiff’s Amended First Motion to Compel

Amerifield, Inc. (the “Motion”), (Doc. 85), filed July 27, 2021; Defendant Amerifield’s

Response to Plaintiff’s Motion to Compel, (Doc. 88), filed July 30, 2021; and Plaintiff’s

Reply in Support of His Amended First Motion to Compel Amerifield, Inc., (Doc. 89),

filed August 2, 2021. The Court, having considered the Motion, the parties’ briefing, the

law, and counsels’ arguments at a telephonic hearing held on August 11, 2021, finds

that the Motion shall be GRANTED IN PART.

       IT IS THEREFORE ORDERED that Plaintiff’s Amended First Motion to Compel

Amerifield, Inc., (Doc. 94), is GRANTED IN PART as follows:

       1.     Defendant Amerifield is COMPELLED to further supplement its discovery

              responses to Plaintiff by no later than September 16, 2021, and to

              produce any supplemental responsive documents, including any bills of

              lading, fuel receipts, invoices, tickets, load receipts, toll receipts, GPS

              files, trip files, scale tickets, delivery receipts, dispatch sheets, load

              logs/reports and driver’s logs, if any, related to Defendant Assad Abbas’s

              work for Defendant Amerifield;
      Case 2:20-cv-00796-GBW-CG Document 102 Filed 08/16/21 Page 2 of 3


      2.    Defendant Amerifield is COMPELLED to supplement its written discovery

            requests in compliance with the Federal Rules of Civil Procedure,

            including identifying its due diligence in attempting to locate documents;

            and

      3.    Plaintiff’s and Defendant Amerifield’s requests for attorney fees in

            connection with the briefing of the Motion are DENIED. The parties will

            each bear their own costs and fees associated with the Motion.

      IT IS SO ORDERED.


                          _________________________________
                          THE HONORABLE CARMEN E. GARZA
                          CHIEF UNITED STATES MAGISTRATE JUDGE

Submitted by:

FADDUOL, CLUFF, HARDY & CONAWAY, P.C.


  /s/ Carlos E. Sedillo
Carlos E. Sedillo
Richard L. Hardy
3301 San Mateo Blvd NE
Albuquerque, NM 87110
Telephone: 505.243.6045
Fax: 505.243.6642
csedillo@fchclaw.com
rhardy@fchclaw.com

and

Rachel Ambler
AMBLER LAW, PLLC
511 N. Lincoln Avenue
Odessa, TX 79761
Telephone: 432.203.0303
Fax: 888.692.3331
rachel@rachelambler.com
efile@rachelambler.com

ATTORNEYS FOR PLAINTIFF
     Case 2:20-cv-00796-GBW-CG Document 102 Filed 08/16/21 Page 3 of 3




Approval as to form by:

CHAPMAN AND PRIEST, P.C.

_/s/ Approved via email on 8/16/21__
Ada B. Priest
Stephen Simone
P.O. Box 92438
Albuquerque, New Mexico 87199
Telephone: 505.242.6000
ada@cplawnm.com
Attorneys for Defendant Asaad Abbas

MCCOY LEAVITT LASKEY LLC

__/s/Approved via email on 8/13/21_________
Stephanie K. Demers
317 Commercial Street NE, Suite 200
Albuquerque, New Mexico 87104
Telephone: 505.246.0455
blaskey@mlllaw.com
sdemers@mlllaw.com
Attorneys for Defendant Amerifield, Inc.
